      (Post. 08/03/2015)




                                  United States District Court
                                           Eastern District of Arkansas
      BRANDON BATES, et al.                                                                NOTICE

                                  Y
  NETWORK OF COMMUNITY OPTIONS INC
                                                                      &$6(180%(5           1:19-cv-00036 BRW


  7<3(2)&$6(                             ✘ CIVIL                         CRIMINAL

                 7$.(127,&(WKDWDSURFHHGLQJLQWKLVFDVHKDVEHHQVHWIRUWKHSODFHGDWHDQGWLPHVHWIRUWKEHORZ

  3/$&(                                                                 ROOM NO.
                 Richard Sheppard Arnold United States Courthouse                       Courtroom 1B
                 500 West Capitol
                 Little Rock, Arkansas 72201                            DATE AND TIME
                                                                                        February 5, 2020, 9:30 a.m.
  7<3(2)352&((',1*

      SETTLEMENT CONFERENCE: before U.S. Magistrate Judge Patricia S. Harris pursuant to Order 32,
      Pursuant to General Order 54, counsel for both parties and their clients will be allowed to bring
      electronic devices, including cell phones, laptop computers, or PDA type devices into the Courthouse.
      Please show a copy of this notice to the Court Security Officers upon entry into the building.

                 7$.(127,&(WKDWDSURFHHGLQJLQWKLVFDVHKDVEHHQFRQWLQXHGDVLQGLFDWHGEHORZ

  3/$&(      
                                                                          ROOM NO.         &217,18('72'$7($1'7,0(
                 Richard Sheppard Arnold United States Courthouse
                 500 West Capitol
                 Little Rock, Arkansas 72201




                                                                        Magistrate Judge Patricia S. Harris
                                                                       860$*,675$7(-8'*(25&/(5.2)&2857


      January 22, 2020                                                  Colleen DuBose
      '$7(                                                              %< '(387<&/(5.


To:
